IN THE COURT OF APPEALS OF IOWA

                                    No. 14-0263
                               Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MANDELL CLARK,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marshall County, Steven J. Oeth,

Judge.



       Mandell Clark appeals from the sentence imposed following his guilty

pleas, asserting the district court erred in failing to provide sufficient reasons for

the sentence. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Jennifer Miller, County Attorney, and Paul Crawford, Assistant County

Attorney, for appellee.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2


DOYLE, J.

       Mandell Clark appeals the sentence imposed following his guilty pleas to

two counts of assault on a jailer. He asserts the district court erred in failing to

provide sufficient reasons for the sentence. The court was merely giving effect to

the parties’ agreement.     Under these circumstances, we do not believe the

district court abused its discretion in failing to state reasons for the sentence

imposed. Finding no abuse of discretion, we affirm.

       The State originally charged Clark with two counts of assault on a jailer

while using or displaying a dangerous weapon and causing bodily injury, in

violation of Iowa Code sections 708.1 and 708.3A(2) (2013), each a class “D”

felony, and one count of habitual offender in violation of section 902.8, a

sentencing enhancement. It would serve no useful purpose here to repeat the

factual basis for the charges.

       At a guilty plea/sentencing hearing, Clark and the State reached a plea

agreement. Clark agreed to plead guilty to the two assault counts. The State

recommended that Clark be sentenced to an indeterminate term not to exceed

five years on each count and that the five-year terms would run concurrent with

each other, but consecutive to a two-year sentence imposed in Webster County.1

The State agreed to dismiss the habitual offender sentencing enhancement

count. The court engaged in a colloquy with Clark. He agreed to plead guilty

pursuant    to   the   agreement,   indicated   he   agreed   to   the   sentencing

recommendation, and consented to immediate sentencing. After taking the guilty


1
 See State v. Clark, No. 13-1738, 2014 WL 3748560, at *1 (Iowa Ct. App. July 30,
2014).
                                          3


plea, the court imposed the sentence as agreed to between the parties. In its

written guilty plea, judgment, and sentence, the court stated, “The court finds this

sentence is appropriate in light of the plea agreement, nature of the offenses and

the defendant’s criminal history.”

       Clark now appeals claiming the court erred in failing to state on the record

sufficient reasons for imposing the sentence. In State v. Snyder, the supreme

court stated where the court approved a plea agreement and incorporated the

agreement into the sentence,

       [t]he sentence of imprisonment was . . . not the product of the
       exercise of trial court discretion but of the process of giving effect to
       the parties’ agreement. Under these circumstances, the purpose of
       a statement of reasons for imposition of the sentence would serve
       no practical purpose. . . . [A]ny failure by the court to furnish
       reasons for the sentence was harmless.

336 N.W.2d 728, 729 (Iowa 1983). We believe it is clear from the record that the

sentencing court was merely giving effect to the parties’ agreement. Under these

circumstances, we do not believe the district court abused its discretion in failing

to state with more particularity the reasons for the sentence imposed. See State

v. Cason, 532 N.W.2d 755, 756 (Iowa 1995). We therefore affirm pursuant to

Iowa Court Rule 21.26(1)(a), (c), and (e).

       AFFIRMED.